COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON

                                           NOTICE OF ORDER ON MOTION

Cause number:               01-12-01173-CR
Style:                      Lydell Grant
                            v. The State of Texas
                  *
Date motion filed :         January 16, 2014
Type of motion:             Motion to Relieve Appointed Counsel
Party filing motion:        Appellant
Document to be filed:

If motion to extend time:
         Deadline to file document:
         Number of previous extensions granted:
         Length of extension sought:

Ordered that motion is:

                  Granted
                  If document is to be filed, document due:

                             The Clerk is instructed to file the document as of the date of this order

                             Absent extraordinary circumstances, the Court will not grant additional motions to extend
                             time

                  Denied

                  Dismissed (e.g., want of jurisdiction, moot)




Judge's signature: /s/ Evelyn V. Keyes
                       Acting individually           Acting for the Court

Panel consists of ______________________________.

Date: April 1, 2014